UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10–K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 001-35364 MEMORIAL PRODUCTION PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 90-0726667 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1800, Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)588-8300 Securities registered pursuant to Section12(b) of the Act: The NASDAQ Stock Market LLC Common Units Representing Limited Partner Interests (NASDAQ Global Market) (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well–known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S–K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III or any amendment to the Form 10–Kþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Check one: Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Noþ The aggregate market value of the common units held by non-affiliates was approximately $1.21 billion on June30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, based on closing prices in the daily composite list for transactions on the NASDAQ Global Market on such date. As of January 31, 2016, the registrant had 82,943,323 common units, and 86,797 general partner units outstanding. Documents Incorporated By Reference: None. i MEMORIAL PRODUCTION PARTNERS LP TABLE OF CONTENTS Page PART I Item 1. Business 10 Item 1A. Risk Factors 33 Item 1B. Unresolved Staff Comments 63 Item 2. Properties 63 Item 3. Legal Proceedings 63 Item 4. Mine Safety Disclosures 63 PART II Item 5. Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities 64 Item 6. Selected Financial Data 66 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 68 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 86 Item 8. Financial Statements and Supplementary Data 91 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Item 9A. Controls and Procedures 92 Item 9B. Other Information 93 PART III Item 10. Directors, Executive Officers and Corporate Governance 93 Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures ii GLOSSARY OF OIL AND NATURAL GAS TERMS Analogous Reservoir: Analogous reservoirs, as used in resource assessments, have similar rock and fluid properties, reservoir conditions (depth, temperature, and pressure) and drive mechanisms, but are typically at a more advanced stage of development than the reservoir of interest and thus may provide concepts to assist in the interpretation of more limited data and estimation of recovery. When used to support proved reserves, analogous reservoir refers to a reservoir that shares all of the following characteristics with the reservoir of interest: (i)the same geological formation (but not necessarily in pressure communication with the reservoir of interest); (ii)the same environment of deposition; (iii)similar geologic structure; and (iv)the same drive mechanism. API Gravity: A system of classifying oil based on its specific gravity, whereby the greater the gravity, the lighter the oil. Basin: A large depression on the earth’s surface in which sediments accumulate. Bbl: One stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. Bbl/d: One Bbl per day. Bcf: One billion cubic feet of natural gas. Bcfe: One billion cubic feet of natural gas equivalent. Boe: One barrel of oil equivalent, calculated by converting natural gas to oil equivalent barrels at a ratio of six Mcf of natural gas to one Bbl of oil. Boe/d: One Boe per day. BOEM: Bureau of Ocean Energy Management. BSEE: Bureau of Safety and Environmental Enforcement. Btu: One British thermal unit, the quantity of heat required to raise the temperature of a one-pound mass of water by one degree Fahrenheit. Deterministic Estimate: The method of estimating reserves or resources is called deterministic when a single value for each parameter (from the geoscience, engineering or economic data) in the reserves calculation is used in the reserves estimation procedure. Developed Acreage: The number of acres which are allocated or assignable to producing wells or wells capable of production. Development Project: A development project is the means by which petroleum resources are brought to the status of economically producible. As examples, the development of a single reservoir or field, an incremental development in a producing field or the integrated development of a group of several fields and associated facilities with a common ownership may constitute a development project. Development Well: A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Differential: An adjustment to the price of oil or natural gas from an established spot market price to reflect differences in the quality and/or location of oil or natural gas. Dry Hole or Dry Well: A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Economically Producible: The term economically producible, as it relates to a resource, means a resource which generates revenue that exceeds, or is reasonably expected to exceed, the costs of the operation. For this determination, the value of the products that generate revenue are determined at the terminal point of oil and natural gas producing activities. Estimated Ultimate Recovery: Estimated ultimate recovery is the sum of reserves remaining as of a given date and cumulative production as of that date. 3 Exploitation: A development or other project which may target proven or unproven reserves (such as probable or possible reserves), but which generally has a lower risk than that associated with exploration projects. Exploratory Well: A well drilled to find and produce oil and natural gas reserves not classified as proved, to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Field: An area consisting of a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. The field name refers to the surface area, although it may refer to both the surface and the underground productive formations. Gross Acres or Gross Wells: The total acres or wells, as the case may be, in which we have working interest. ICE: Inter-Continental Exchange. MBbl: One thousand Bbls. MBbls/d: One thousand Bbls per day. MBoe: One thousand Boe. MBoe/d: One thousand Boe per day. MBtu: One thousand Btu. MBtu/d: One thousand Btu per day. Mcf: One thousand cubic feet of natural gas. Mcf/d: One Mcf per day. MMBtu: One million British thermal units. MMcf: One million cubic feet of natural gas. MMcfe: One million cubic feet of natural gas equivalent. Net Acres or Net Wells: Gross acres or wells, as the case may be, multiplied by our working interest ownership percentage. Net Production: Production that is owned by us less royalties and production due others. Net Revenue Interest: A working interest owner’s gross working interest in production less the royalty, overriding royalty, production payment and net profits interests. NGLs: The combination of ethane, propane, butane and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. NYMEX: New York Mercantile Exchange. Oil: Oil and condensate. Operator: The individual or company responsible for the exploration and/or production of an oil or natural gas well or lease. OPIS: Oil Price Information Service. Play: A geographic area with hydrocarbon potential. Probabilistic Estimate: The method of estimation of reserves or resources is called probabilistic when the full range of values that could reasonably occur for each unknown parameter (from the geoscience and engineering data) is used to generate a full range of possible outcomes and their associated probabilities of occurrences. 4 Productive Well: A well that produces commercial quantities of hydrocarbons, exclusive of its capacity to produce at a reasonable rate of return. Proved Developed Reserves: Proved reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. Proved Reserve Additions: The sum of additions to proved reserves from extensions, discoveries, improved recovery, acquisitions and revisions of previous estimates. Proved Reserves: Those quantities of oil and natural gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible, from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations, prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced, or the operator must be reasonably certain that it will commence the project, within a reasonable time. The area of the reservoir considered as proved includes (i)the area identified by drilling and limited by fluid contacts, if any, and (ii)adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or natural gas on the basis of available geoscience and engineering data. In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons, as seen in a well penetration, unless geoscience, engineering or performance data and reliable technology establishes a lower contact with reasonable certainty. Where direct observation from well penetrations has defined a highest known oil elevation and the potential exists for an associated natural gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering, or performance data and reliable technology establish the higher contact with reasonable certainty. Reserves which can be produced economically through application of improved recovery techniques (including fluid injection) are included in the proved classification when (i)successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir, or an analogous reservoir or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based; and (ii)the project has been approved for development by all necessary parties and entities, including governmental entities. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price used is the average price during the twelve-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. Proved Undeveloped Reserves: Proved oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Under no circumstances should estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. Realized Price: The cash market price less all expected quality, transportation and demand adjustments. Recompletion: The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reliable Technology: Reliable technology is a grouping of one or more technologies (including computational methods) that has been field tested and has been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. Reserve Life: A measure of the productive life of an oil and natural gas property or a group of properties, expressed in years. Reserve life is calculated by dividing proved reserve volumes at year-end by production volumes. In our calculation of reserve life, production volumes are adjusted, if necessary, to reflect property acquisitions and dispositions. 5 Reserves: Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations. In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and natural gas or related substances to market and all permits and financing required to implement the project. Reserves should not be assigned to adjacent reservoirs isolated by major, potentially sealing, faults until those reservoirs are penetrated and evaluated as economically producible. Reserves should not be assigned to areas that are clearly separated from a known accumulation by a non-productive reservoir (i.e., absence of reservoir, structurally low reservoir or negative test results). Such areas may contain prospective resources (i.e., potentially recoverable resources from undiscovered accumulations). Reservoir: A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Resources: Resources are quantities of oil and natural gas estimated to exist in naturally occurring accumulations. A portion of the resources may be estimated to be recoverable and another portion may be considered unrecoverable. Resources include both discovered and undiscovered accumulations. Spacing: The distance between wells producing from the same reservoir. Spacing is often expressed in terms of acres (e.g., 40-acre spacing) and is often established by regulatory agencies. Spot Price: The cash market price without reduction for expected quality, transportation and demand adjustments. Standardized Measure: The present value of estimated future net revenue to be generated from the production of proved reserves, determined in accordance with the rules, regulations or standards established by the United States Securities and Exchange Commission (“SEC”) and the Financial Accounting Standards Board (“FASB”) (using prices and costs in effect as of the date of estimation), less future development, production and income tax expenses, and discounted at 10%per annum to reflect the timing of future net revenue. Because we are a limited partnership, we are generally not subject to federal or state income taxes and thus make no provision for federal or state income taxes in the calculation of our standardized measure. Standardized measure does not give effect to derivative transactions. Undeveloped Acreage: Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Wellbore: The hole drilled by the bit that is equipped for oil or natural gas production on a completed well. Also called well or borehole. Working Interest: An interest in an oil and natural gas lease that gives the owner of the interest the right to drill for and produce oil and natural gas on the leased acreage and requires the owner to pay a share of the costs of drilling and production operations. Workover: Operations on a producing well to restore or increase production. WTI: West Texas Intermediate. 6 NAMES OF ENTITIES As used in this Form 10-K, unless we indicate otherwise: · “Memorial Production Partners,” “the Partnership,” “we,” “our,” “us” or like terms refer to Memorial Production Partners LP individually and collectively its subsidiaries, as the context requires; · “our general partner” refers to Memorial Production Partners GP LLC, our general partner; · “Memorial Resource” refers collectively to Memorial Resource Development Corp. and its subsidiaries other than the Partnership; · “MRD LLC” refers to Memorial Resource Development LLC, which is the predecessor of Memorial Resource; · “our predecessor” for accounting and financial reporting purposes refers collectively to: (i)BlueStone Natural Resources Holdings, LLC (“Bluestone”) and its wholly-owned subsidiaries in addition to certain carved-out oil and natural gas properties (“Classic Carve-Out”) owned by Classic Hydrocarbons Holdings, L.P. (“Classic”) for all periods prior to the closing of our initial public offering on December14, 2011 and (ii)certain oil and natural gas properties and related assets (“WHT Assets”) owned by WHT Energy Partners LLC (“WHT”) for periods after April8, 2011 through the closing of our initial public offering; · “Cinco Group” refers to (i)certain oil and natural gas properties and related assets primarily in the Permian Basin, East Texas and the Rockies owned by: (a)Boaz Energy, LLC (“Boaz”), (b)Crown Energy Partners, LLC (“Crown”), (c)the Crown net profits overriding royalty interest and overriding royalty interest (“Crown NPI/ORRI”), (d)Propel Energy SPV LLC (“Propel SPV”), together with its wholly-owned subsidiary Propel Energy Services, LLC (“Propel Energy Services”), (e)Stanolind Oil and Gas SPV LLC (“Stanolind SPV”), (f)Tanos Energy, LLC (“Tanos”), together with its wholly-owned subsidiaries, and (g)Prospect Energy, LLC (“Prospect”) and (ii)certain oil and natural gas properties in Jackson County, Texas (the “MRD Assets”) owned by Memorial Resource. The Partnership acquired substantially all of the Cinco Group on October1, 2013 from: (x)Boaz Energy Partners, LLC (“Boaz Energy Partners”), Crown Energy Partners Holdings, LLC (“Crown Holdings”), Propel Energy, LLC (“Propel Energy”) and Stanolind Oil and Gas LP (“Stanolind”), all of which were primarily owned by two of the Funds (defined below) and (y)MRD LLC; · “the previous owners” for accounting and financial reporting purposes refers collectively to: (a)certain oil and natural gas properties the Partnership acquired from MRD LLC in April and May 2012 (“Tanos/Classic Properties”) for periods after common control commenced through their respective acquisition dates, (b)Rise Energy Operating, LLC and its wholly-owned subsidiaries (except for Rise Energy Operating, Inc.) (“REO”) from February3, 2009 (inception) through the date of acquisition, (c)certain oil and natural gas properties and related assets in East Texas and North Louisiana that the Partnership acquired in March 2013 (the “WHT Properties”) owned by WHT from February2, 2011 (inception) through the date of acquisition, (d)the Cinco Group, and (e) certain oil and gas properties primarily located in the Joaquin Field in Shelby and Panola counties in East Texas and in Louisiana acquired from Memorial Resource in February 2015 (“Property Swap”) for periods after common control commenced through the date of acquisition; · “the Funds” refers collectively to Natural Gas Partners VIII, L.P., Natural Gas Partners IX, L.P. and NGP IX Offshore Holdings, L.P.; · “OLLC” refers to Memorial Production Operating LLC, our wholly-owned subsidiary through which we operate our properties; · “Finance Corp.” refers to Memorial Production Finance Corporation, our wholly-owned subsidiary, whose activities are limited to co-issuing our debt securities and engaging in other activities incidental thereto; · “MRD Holdco” refers to MRD Holdco LLC, which together with a group controls Memorial Resource; and · “NGP” refers to Natural Gas Partners. The Funds, which are three of the private equity funds managed by NGP, collectively control MRD Holdco. 7 FORWARD–LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are subject to a number of risks and uncertainties, many of which are beyond our control, which may include statements about our: · business strategies; · ability to replace the reserves we produce through drilling and property acquisitions; · drilling locations; · oil and natural gas reserves; · technology; · realized oil, natural gas and NGL prices; · production volumes; · lease operating expenses; · general and administrative expenses; · future operating results; · cash flows and liquidity; · ability to procure drilling and production equipment; · ability to procure oil field labor; · planned capital expenditures and the availability of capital resources to fund capital expenditures; · ability to access capital markets; · marketing of oil, natural gas and NGLs; · expectations regarding general economic conditions; · competition in the oil and natural gas industry; · effectiveness of risk management activities; · environmental liabilities; · counterparty credit risk; · expectations regarding governmental regulation and taxation; · expectations regarding distributions and distribution rates; · expectations regarding developments in oil-producing and natural-gas producing countries; and · plans, objectives, expectations and intentions. 8 All statements, other than statements of historical fact, included in this report are forward-looking statements. These forward-looking statements may be found in “Item 1. Business,” “Item 1A. Risk Factors,” “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this report. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “could,” “should,” “expect,” “plan,” “project,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “pursue,” “target,” “outlook,” “continue,” the negative of such terms or other comparable terminology. These statementsaddress activities, events or developments that we expect or anticipate will or may occur in the future, including things such as projections of results of operations, plans for growth, goals, future capital expenditures, competitive strengths, references to future intentions and other such references.These forward-looking statements involve risks and uncertainties. Important factors that could cause our actual results or financial condition to differ materially from those expressed or implied by forward-looking statements include, but are not limited to, the following risks and uncertainties: · our ability to generate sufficient cash to pay the current quarterly distribution or any other amount on our common units; · risks related to our level of indebtedness, including our ability to satisfy our debt obligations; · our ability to access funds on acceptable terms, if at all, because of the terms and conditions governing our indebtedness; · volatility in the prices for oil, natural gas, and NGLs, including further or sustained declines in commodity prices; · the potential for additional impairments due to continuing or future declines in oil, natural gas and NGL prices; · the uncertainty inherent in estimating quantities of oil, natural gas and NGLs reserves; · our substantial future capital requirements, which may be subject to limited availability of financing; · the uncertainty inherent in the development and production of oil and natural gas; · our need to make accretive acquisitions or substantial capital expenditures to maintain our declining asset base; · potential shortages of, or increased costs for, drilling and production equipment and supply materials for production, such as CO2; · potential difficulties in the marketing of oil and natural gas; · changes to the financial condition of counterparties; · uncertainties surrounding the success of our secondary and tertiary recovery efforts; · competition in the oil and natural gas industry; · general political and economic conditions, globally and in the jurisdictions in which we operate; · the impact of legislation and governmental regulations, including those related to climate change, hydraulic fracturing and our status as a partnership for federal income tax purposes; · the risk that our hedging strategy may be ineffective or may reduce our income; · the cost and availability of insurance as well as operating risks that may not be covered by an effective indemnity or insurance; · actions of third-party co-owners of interest in properties in which we also own an interest; · risks related to potential acquisitions, including our ability to make acquisitions on favorable terms or to integrate acquired properties; and · other risks and uncertainties described in “Item 1A. Risk Factors.” The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. All readers are cautioned that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or that the events or circumstances described in any forward-looking statement will occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements due to factors described in “Item 1A. Risk Factors” and elsewhere in this report. All forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements as a result of new information, future events or otherwise. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. 9 PART I ITEM1. BUSINESS Overview We are a Delaware limited partnership formed in April 2011 to own, acquire and exploit oil and natural gas properties in North America. The Partnership is owned 99.9% by its limited partners and 0.1% by its general partner, which is a wholly-owned subsidiary of Memorial Resource. Our general partner is responsible for managing all of the Partnership’s operations and activities. We operate in one reportable segment engaged in the acquisition, exploitation, development and production of oil and natural gas properties. Our business activities are conducted through OLLC, our wholly-owned subsidiary, and its wholly-owned subsidiaries. Our assets consist primarily of producing oil and natural gas properties and are located in Texas, Louisiana, Colorado, Wyoming and offshore Southern California. Most of our oil and natural gas properties are located in large, mature oil and natural gas reservoirs with well-known geologic characteristics and long-lived, predictable production profiles and modest capital requirements. As of December31, 2015: · Our total estimated proved reserves were approximately 1,268 Bcfe, of which approximately 43% were oil and 63% were classified as proved developed reserves; · We produced from 3,357 gross (1,960 net) producing wells across our properties, with an average working interest of 58%, and the Partnership or Memorial Resource is the operator of record of the properties containing 95% of our total estimated proved reserves; and · Our average net production for the three months ended December31, 2015 was 257.3 MMcfe/d, implying a reserve-to-production ratio of approximately 14 years. 2015 Developments 2015 Beta Acquisition
